 1                                   UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3    ANTHONY BAILEY,                                         Case No. 2:19-cv-00057-GMN-EJY
 4                    Plaintiff,
              v.                                                             ORDER
 5
      NDOC et al.,
 6
                      Defendants.
 7

 8           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

 9   by a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. (ECF No.

10   1). Based on the financial information provided, the Court finds that Plaintiff is unable to prepay

11   the full filing fee in this matter.

12           The Court entered a screening order on November 25, 2019. (ECF No. 4). The screening

13   order imposed a 90-day stay and the Court entered a subsequent order in which the parties were

14   assigned to mediation by a court-appointed mediator. (ECF Nos. 4, 7). The Office of the Attorney

15   General has filed a status report indicating that settlement has not been reached and informing the

16   Court of its intent to proceed with this action. (ECF No. 9).

17           For the foregoing reasons, IT IS HEREBY ORDERED that:

18           1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is GRANTED.

19   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

20   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

21           2.      Plaintiff is permitted to maintain this action to conclusion without the necessity of

22   prepayment of any additional fees or costs or the giving of security therefor. This Order granting

23   leave to proceed in forma pauperis shall not extend to the issuance and/or service of subpoenas at

24   government expense.

25           3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

26   pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

27   month’s deposits to Plaintiff’s account (Anthony Bailey, #36192), in the months that the account

28   exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

                                                       1
 1   Court shall SEND a copy of this Order to the Finance Division of the Clerk’s Office. The Clerk

 2   of the Court shall also SEND a copy of this Order to the attention of the Chief of Inmate Services

 3   for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

 4          4.      The Clerk of the Court shall electronically SERVE a copy of this Order and a copy

 5   of Plaintiff’s complaint (ECF No. 5) on the Office of the Attorney General of the State of Nevada

 6   by adding the Attorney General of the State of Nevada to the docket sheet. This does not indicate

 7   acceptance of service.

 8          5.      Service must be perfected within ninety (90) days from the date of this Order

 9   pursuant to Fed. R. Civ. P. 4(m).

10          6.      Subject to the findings of the screening order (ECF No. 4), within twenty-one (21)

11   days of the date of entry of this Order, the Attorney General’s Office shall file a notice advising

12   the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the

13   names of the defendants for whom it does not accept service, and (c) the names of the defendants

14   for whom it is filing the last-known-address information under seal. As to any of the named

15   defendants for whom the Attorney General’s Office cannot accept service, the Attorney General’s

16   Office shall file, under seal, but shall not serve the inmate Plaintiff the last known address(es) of

17   those defendant(s) for whom it has such information. If the last known address of the defendant(s)

18   is a post office box, the Attorney General's Office shall attempt to obtain and provide the last

19   known physical address(es).

20          7.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

21   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

22   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney

23   General’s Office has not provided last known address information, Plaintiff shall provide the full

24   name and address for the defendant(s).

25          8.      If the Attorney General accepts service of process for any named defendant(s), such

26   defendant(s) shall file and serve an answer or other response to the complaint (ECF No. 5) within

27   sixty (60) days from the date of this Order.

28

                                                      2
 1          9.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

 2   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

 3   consideration by the Court. Plaintiff shall include with the original document submitted for filing

 4   a certificate stating the date that a true and correct copy of the document was mailed or

 5   electronically filed to the defendants or counsel for the defendants. If counsel has entered a notice

 6   of appearance, Plaintiff shall direct service to the individual attorney named in the notice of

 7   appearance, at the physical or electronic address stated therein. The Court may disregard any

 8   document received by a district judge or magistrate judge which has not been filed with the Clerk,

 9   and any document received by a district judge, magistrate judge, or the Clerk which fails to include

10   a certificate showing proper service.

11          10.     This case is no longer stayed.

12
            DATED this 9th day of March 2020.
13

14

15
                                                     ELAYNA J. YOUCHAH
16                                                   UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28

                                                       3
